DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 5/9/2022. In virtue of this communication claims 1-18 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 2/22/2022, the Applicant has filed a response amending the claims. 
               
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.

Furthermore, in response to the Applicant’s argument that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the invention of currently amended claim 1 can accomplish with only two EA modulators what Nakamura requires three EA modulators to accomplish) are not specifically recited in the rejected claims. These features must be recited in the independent claims for consideration. As a reminder, limitations from the specification are not read into the claims. See MPEP 2145 section “VI. Arguing Limitations Which Are Not Claimed.”

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the serially optically connected first and second electro-absorption modulators generate a sequence of data symbols…" in  lines 7-9.  However, it is not clear if the serially optically connected first and second electro-absorption modulators generate a sequence of data symbols or if the serially optically connected first and second electro-absorption modulators generate a modulated optical signal which carries a sequence of data symbols. Paragraph [5] of the Applicant’s disclosure (US Pub 20220239378) teaches that the serially optically connected first and second electro-absorption modulators generate a modulated optical signal which carries a sequence of data symbols (this is different from what is being claimed). Thus, this limitation make the claim unclear and indefinite. For purpose of examination the latter interpretation is being used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub 20180129082).


Regarding claim 1, Lin discloses an apparatus comprising an optical data transmitter, wherein the optical data transmitter comprises: 
first and second electro-absorption modulators optically connected to each other to generate a modulated optical signal (Fig 8, where an optical data transmitter (100) has first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) being optically connected to each other to generate a modulated optical signal (e.g. at an egress end of 100)); and   
an electrical drive circuit connected to electrically drive the first electro-absorption modulator using a first two-level drive signal and to electrically drive the second electro-absorption modulator using a second two-level drive signal (Fig 8, where the optical data transmitter (100) has an electrical drive circuit (122, 124) connected to electrically drive the first electro-absorption modulator (EAM 112-1) using a first two-level drive signal (i.e. 1,0 in Bit_H as shown in Table 1) and to electrically drive the second electro-absorption modulator (EAM 112-2) using a second two-level drive signal (i.e. 1,0 in Bit_Z as shown in Table 1)), the first and second two-level drive signals being such that the optically connected first and second electro-absorption modulators generate a sequence of data symbols such that each of the data symbols encodes two bits of a bitstream received by the optical data transmitter (Fig 8, where the first two-level drive signal (i.e. 1, 0 in Bit_H as shown in Table 1) and the second two-level drive signal (i.e. 1, 0 in Bit_Z as shown in Table 1) are such that the optically connected first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) generate a modulated optical signal which carries a sequence of data symbols (i.e. 11, 10, 01, 00 for PAM4 as shown in Table 1)  such that each of the data symbols (i.e. 11, 10, 01, 00 for PAM4 as shown in Table 1) encodes two bits of a bitstream (121) received by the optical data transmitter (100)).  
Lin Fig 8 fails to explicitly disclose the first and second electro-absorption modulators being serially optically connected to each other. 
However, Lin Fig 4 discloses 
first and second electro-absorption modulators being serially optically connected to each other (Fig 4, where first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) are serially (series) optically connected to each other). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical data transmitter (100) as described in Lin Fig 8, with the teachings of the first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) as described in Lin Fig 4. The motivation being is that as shown first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) are serially (series) optically connected to each other and one of ordinary skill in the art can implement this concept into the optical data transmitter (100) as described in Lin Fig 8 and better show and illustrate that in the optical data transmitter (100) the first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) are serially (series) optically connected to each other and which combination is being made because both systems are similar and which combination is a simple implementation of a known concept of known first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) into a known optical data transmitter (100) for better clarifying its structure/ configuration and which combination yields predictable results.   
     
Regarding claim 2, Lin also discloses the apparatus wherein the apparatus is configured to cause the data symbols to be symbols of a unipolar 2M-pulse-amplitude-modulation constellation, where M is an integer greater than one (Lin Fig 8, where the optical data transmitter (100) causes the data symbols (i.e. 11, 10, 01, 00 for PAM4 as shown in Table 1) to be symbols of a unipolar 2M=2 pulse-amplitude-modulation constellation (4 PAM) and where M=2 is an integer greater than one).   
  
Regarding claim 15, Lin also discloses the apparatus wherein the optical data transmitter comprises M electro-absorption modulators serially optically connected to generate the modulated optical signal, said electro-absorption modulators including the first and second electro-absorption modulators, where M is an integer greater than two (Lin Fig 8, where the optical data transmitter (100) comprises M = 3 electro-absorption modulators (e.g. EAM 112-1, EAM 112-2, EAM 112-3) serially optically connected to generate the modulated optical signal (e.g. at an egress end of 100), and said electro-absorption modulators (e.g. EAM 112-1, EAM 112-2, EAM 112-3) include the first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) and where M = 3 is an integer greater than two).    
    
Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub 20180129082) in view of Nakahara (US Pub 20170257170).

Regarding claim 3, Lin fails to explicitly disclose the apparatus wherein intensity levels corresponding to the data symbols are non-equidistant. 
However, Nakahara discloses 
intensity levels corresponding to data symbols being non-equidistant (Fig 8, paragraph [54] where intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) corresponding to data symbols (e.g. 11, 10, 01, 00 for PAM4 as shown in Fig 3) are non-equidistant (i.e. 25% difference between Levels 3 and 2, 23% difference between Levels 2 and 1, 26% difference between Levels 1 and 0)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (100) as described in Lin, with the teachings of the intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) as described in Nakahara. The motivation being is that as shown intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) corresponding to data symbols (e.g. 11, 10, 01, 00 for PAM4 as shown in Fig 3) can be non-equidistant (i.e. 25% difference between Levels 3 and 2, 23% difference between Levels 2 and 1, 26% difference between Levels 1 and 0) and one of ordinary skill in the art can implement this concept into the optical data transmitter (100) as described in Lin and have the optical data transmitter (100) with intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) corresponding to data symbols (e.g. 11, 10, 01, 00 for PAM4 as shown in Table 1) be non-equidistant (i.e. 25% difference between Levels 3 and 2, 23% difference between Levels 2 and 1, 26% difference between Levels 1 and 0) i.e. as an alternative so as to have the optical data transmitter (100) with different intensity levels in order to allow for a +/- 3% tolerance in the system and reduce errors and which modification is a simple implementation of a known concept of known intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) into a known optical data transmitter (100) for its improvement and for optimization and which modification yields predictable results.    

Regarding claim 4, Lin fails to explicitly disclose the apparatus wherein the electrical drive circuit comprises a demultiplexer configured to generate first and second other bitstreams by demultiplexing the bitstream received by the optical data transmitter; and  wherein the electrical drive circuit is configured to generate the first two-level drive signal in response to the first other bitstream and to generate the second two-level drive signal in response to the second other bitstream.    
However, Nakahara discloses 
an electrical circuit comprising a demultiplexer configured to generate first and second other bitstreams by demultiplexing a bitstream received by an optical data transmitter (Fig 2, Fig 3, paragraphs [41][42] where an electrical circuit comprises a demultiplexer (i.e. between input A, modulator 3 and modulator 4) configured to generate first other bitstream (i.e. for modulator 3) and second other bitstream (i.e. for modulator 4) by demultiplexing (dividing) a bitstream (i.e. at input A) received by an optical data transmitter); and  
wherein the electrical circuit is configured to generate a first two-level signal in response to the first other bitstream and to generate a second two-level signal in response to the second other bitstream (Fig 2, Fig 3, paragraphs [41][42] where the electrical circuit generates a first two-level signal (i.e. 1,0 for a first modulator as shown in Fig 3) in response to the first other bitstream (i.e. for modulator 3) and generates a second two-level signal (i.e. 1,0 for a second modulator as shown in Fig 3) in response to the second other bitstream (i.e. for modulator 4)).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (100) as described in Lin, with the teachings of the demultiplexer (i.e. between input A, modulator 3 and modulator 4) as described in Nakahara. The motivation being is that as shown an electrical circuit  can comprise a demultiplexer (i.e. between input A, modulator 3 and modulator 4) configured to generate first and second other bitstreams (e.g. for modulators 3 and 4) for generating a first two-level signal (i.e. 1,0 for a first modulator as shown in Fig 3) and a second two-level signal (i.e. 1,0 for a second modulator as shown in Fig 3) and one of ordinary skill in the art can implement this concept into the optical data transmitter (100) as described in Lin and have the electrical drive circuit (122, 124) comprise a demultiplexer (e.g. between 121, Bit_H and Bit_Z) configured to generate first and second other bitstreams (e.g. for modulators EAM 112-1 and EAM-112-2) for generating the first two-level drive signal (i.e. 1,0 in Bit_H as shown in Table 1) and the second two-level drive signal (i.e. 1,0 in Bit_Z as shown in Table 1)  i.e. as an alternative so as to have the optical data transmitter (100) with a known demultiplexer for the purpose of dividing and generating driving signals for each of the electro-absorption modulators in order to transmit PAM4 signals and which modification is being made because both systems have similar inputs (bitstreams) and similar outputs (i.e. for modulators) (as shown in Lin Table 1 and Nakahara Fig 3) and which modification is a simple implementation of a known concept of a known demultiplexer (i.e. between input A, modulator 3 and modulator 4) into a known optical data transmitter (100) for its improvement and for optimization and which modification yields predictable results.        
  

Claims 5-14 rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub 20180129082) in view of Saad et al (US Pub 20190068288).

Regarding claim 5, Lin also discloses the apparatus wherein each of the first and second two-level drive signals has a respective low level and a respective high level (Lin Fig 8, where each of the first two-level drive signal (i.e. 1,0 in Bit_H as shown in Table 1) and the second two-level drive signal (i.e. 1,0 in Bit_Z as shown in Table 1) has a respective low (OFF) level and a respective high (ON) level), said respective low and high levels being selected to apply to the first and second electro-absorption modulators (Lin Fig 8, where the respective low (OFF) and high (ON) levels are selected to apply to the first and second electro-absorption modulators (EAM 112-1 and EAM-112-2)).     
	Lin fails to explicitly disclose the first and second electro-absorption modulators (EA1, EA2) being reversed biased.
   	 However, Saad discloses 
an electro-absorption modulator being reversed biased (Fig 1, paragraph [18] where an electro-absorption modulator 114 is reversed biased).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first and second electro-absorption modulators (EAM 112-1 and EAM-112-2) as described in Lin, with the teachings of the electro-absorption modulator 114 as described in Saad. The motivation being is that as shown an electro-absorption modulator 114 can be reversed biased and one of ordinary skill in the art can implement this concept into the first and second electro-absorption modulators (EAM 112-1 and EAM-112-2) as described in Lin and better show and illustrate that the first and second electro-absorption modulators (EAM 112-1 and EAM-112-2) are reversed biased i.e. in order to perform the optical modulation and which combination is a simple implementation of a known concept of a known electro-absorption modulator 114 into others first and second electro-absorption modulators (EAM 112-1 and EAM-112-2) for better clarifying their structure/ configuration and which combination yields predictable results.     

Regarding claim 6, Lin as modified by Saad also discloses the apparatus wherein the electrical drive circuit is configured to cause the respective low levels of the first and second two-level drive signals to be different (Lin Fig 8, where the electrical drive circuit (122, 124) is configured to cause the respective low (OFF) levels of the first two-level drive signal (i.e. 1,0 in Bit_H as shown in Table 1) and the second two-level drive signal (i.e. 1,0 in Bit_Z as shown in Table 1) to be different).    
  
Regarding claim 7, Lin as modified by Saad also discloses the apparatus wherein the electrical drive circuit is configured to cause the respective high levels of the first and second two-level drive signals to be different (Lin Fig 8, where the electrical drive circuit  (122, 124) is configured to cause the respective high (ON) levels of the first two-level drive signal (i.e. 1,0 in Bit_H as shown in Table 1) and the second two-level drive signal (i.e. 1,0 in Bit_Z as shown in Table 1) to be different).       

Regarding claim 8, Lin as modified by Saad also discloses the apparatus wherein the electrical drive circuit is configured to cause a difference between the low and high levels of the first two-level drive signal to be different from a difference between the low and high levels of the second two-level drive signal (Lin Fig 8, where the electrical drive circuit (122, 124) is configured to cause a difference between the low (OFF) and high (ON) levels of the first two-level drive signal (i.e. 1,0 in Bit_H as shown in Table 1) (i.e. one 1 and three 0s) to be different from a difference between the low (OFF) and high (ON) levels of the second two-level drive signal (i.e. 1,0 in Bit_Z as shown in Table 1) (i.e. two 1s and two 0s)). 

Regarding claim 9, Lin fails to explicitly disclose the apparatus wherein the electrical drive circuit comprises first and second electrical radio-frequency amplifiers and first and second bias tees, the first electrical radio-frequency amplifier and the first bias tee being serially connected to generate the first two-level drive signal, the second electrical radio-frequency amplifier and the second bias tee being serially connected to generate the second two-level drive signal.  
	However, Saad discloses 
an electrical drive circuit comprises a first electrical radio-frequency amplifier and a first bias tee, the first electrical radio-frequency amplifier and the first bias tee being serially connected to generate a first drive signal (Fig 1, paragraphs [15][23][24] where an electrical drive circuit comprises a first electrical radio-frequency amplifier (i.e. amplitude controller 128) and a first bias tee (i.e. 130, 132) and where the first electrical radio-frequency amplifier (i.e. amplitude controller 128) and the first bias tee (i.e. 130, 132) are serially connected to generate a first drive signal 158).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (100)  as described in Lin, with the teachings of the electrical drive circuit as described in Saad. The motivation being is that as shown an electrical drive circuit can comprise a first electrical radio-frequency amplifier (i.e. amplitude controller 128) and a first bias tee (i.e. 130, 132) serially connected to generate a first drive signal 158 and one of ordinary skill in the art can implement this concept into the optical data transmitter (100) as described in Lin and have the electrical drive circuit (122, 124) comprise a first electrical radio-frequency amplifier (i.e. amplitude controller 128) and a first bias tee (i.e. 130, 132) serially connected to generate the first two-level drive signal (i.e. 1,0 in Bit_H as shown in Table 1) and comprise a second electrical radio-frequency amplifier (i.e. amplitude controller 128) and a second bias tee (i.e. 130, 132) serially connected to generate the second two-level drive signal (i.e. 1,0 in Bit_Z as shown in Table 1)  i.e. as an alternative so as to have the optical data transmitter (100)  with a known technique of controlling an amplitude of the first/second drive signals and controlling a biasing amount of the first/second electro-absorption modulators in order to achieve a desired output and which modification is a simple implementation of a known concept of a known electrical drive circuit into a known optical data transmitter (100)  for its improvement and for optimization and which modification yields predictable results.   
  
Regarding claim 10, Lin as modified by Saad also discloses the apparatus wherein DC bias voltages applied to the first and second bias tees are individually controllable (Saad Fig 1, paragraphs [15][23][24] where DC bias voltages applied to the first bias tee (130, 132) (i.e. for EAM 112-1) and the second bias tees (130, 132) (i.e. for EAM 112-2) are individually controllable).  

Regarding claim 11, Lin as modified by Saad also discloses the apparatus wherein gains of the first and second electrical radio- frequency amplifiers are individually controllable (Saad Fig 1, paragraphs [15][23][24] where gains (amplitudes) of the first electrical radio-frequency amplifier (i.e. amplitude controller 128) (i.e. for EAM 112-1) and the second electrical radio-frequency amplifier (i.e. amplitude controller 128) (i.e. for EAM 112-2) are individually controllable).  

Regarding claim 12, Lin as modified by Saad also discloses the apparatus further comprising first and second temperature-control units configured to individually control temperatures of the first and second electro- absorption modulators (Saad Fig 1, paragraphs [15][20][23][24] where a first temperature-control unit (122, 106) (i.e. for EAM 112-1) and a second temperature-control unit (122, 106) (i.e. for EAM 112-2) individually control temperatures of the first and second electro-absorption modulators (EAM 112-1, EAM 112-2)).  
 
Regarding claim 13, Lin as modified by Saad also discloses the apparatus wherein DC bias voltages applied to the first and second bias tees are individually controllable (Saad Fig 1, paragraphs [15][23][24] where DC bias voltages applied to the first bias tee (130, 132) (i.e. for EAM 112-1) and the second bias tee (130, 132) (i.e. for EAM 112-2) are individually controllable); and wherein electrical gains of the first and second electrical radio-frequency amplifiers are individually controllable (Saad Fig 1, paragraphs [15][23][24] where electrical gains (amplitudes) of the first electrical radio-frequency amplifier (i.e. amplitude controller 128) (i.e. for EAM 112-1) and the second electrical radio-frequency amplifier (i.e. amplitude controller 128) (i.e. for EAM 112-2) are individually controllable).  
  
Regarding claim 14, Lin fails to explicitly disclose the apparatus further comprising first and second temperature-control units configured to individually control temperatures of the first and second electro-absorption modulators.  
However, Saad discloses 
a first temperature-control unit configured to individually control a temperature of a first electro-absorption modulator (Fig 1, paragraphs [15][20] where a first temperature-control unit (122, 106)  individually controls a temperature of  a first electro-absorption modulator (114)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (100)  as described in Lin, with the teachings of the first temperature-control unit (122, 106) as described in Saad. The motivation being is that as shown a first temperature-control unit (122, 106) can individually control a temperature of  a first electro-absorption modulator (114) and one of ordinary skill in the art can implement this concept into the optical data transmitter (100)  as described in Lin and have a first temperature-control unit (122, 106) (i.e. for EAM 112-1) and a second temperature-control unit (122, 106) (i.e. for EAM 112-2) that individually control temperatures of the first and second electro-absorption modulators (EAM 112-1, EAM 112-2) i.e. as an alternative so as to have the optical data transmitter (100) with a known technique of controlling a temperature of the first/second electro-absorption modulators in order to achieve a desired output and which modification is a simple implementation of a known concept of a known first temperature-control unit (122, 106) into a known optical data transmitter (100)  for its improvement and for optimization and which modification yields predictable results.   
  
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub 20180129082) in view of Yamada (US Pat 6359720).

Regarding claim 16, Lin fails to explicitly disclose the apparatus further comprising a planar lightwave circuit including optical waveguides arranged to serially optically connect the first and second electro- absorption modulators. 
 However, Yamada discloses 
a planar lightwave circuit including optical waveguides arranged to serially optically connect first and second electro- absorption modulators (Fig 12, col 3 lines 44-55, col 16 lines 61-66 where a planar lightwave circuit (PLC) includes optical waveguides arranged to serially optically connect first and second electro- absorption modulators (EA modulators 310)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (100) as described in Lin, with the teachings of the planar lightwave circuit (PLC) as described in Yamada. The motivation being is that as shown a planar lightwave circuit (PLC) can include optical waveguides arranged to serially optically connect first and second electro- absorption modulators (EA modulators 310) and one of ordinary skill in the art can implement this concept into the optical data transmitter (100)  as described in Lin and have a planar lightwave circuit (PLC) that includes optical waveguides arranged to serially optically connect the first and second electro-absorption modulators (EAM 112-1 and EAM 112-2) i.e. as an alternative so as to have the optical data transmitter (100)  with a known PLC connection between the first and second electro-absorption modulators and be integrated into a single substrate for reducing space and cost and which modification is a simple implementation of a known concept of a known planar lightwave circuit (PLC) into a known optical data transmitter (100)  for its improvement and for optimization and which modification yields predictable results.   

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub 20180129082) in view of Suzuki et al (US Pat 5889607).
 
Regarding claim 17, Lin fails to explicitly disclose the apparatus further comprising first and second optical circulators arranged to serially optically connect the first and second electro-absorption modulators.  
	However, Suzuki discloses  
a first optical circulator arranged to optically connect a first electro-absorption modulator (Fig 1, where a first optical circulator 2 is arranged to optically connect to a first electro-absorption modulator 4).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (100) as described in Lin, with the teachings of the first optical circulator 2 as described in Suzuki. The motivation being is that as shown a first optical circulator 2 can be arranged to optically connect to a first electro-absorption modulator 4 and one of ordinary skill in the art can implement this concept into the optical data transmitter (100) as described in Lin and have a first optical circulator 2 (i.e. for EAM 112-1) and a second optical circulator 2 (i.e. for EAM 112-2) being arranged to serially optically connect the first electro-absorption modulator (EAM 112-1) and the second electro-absorption modulator (EAM 112-2) i.e. as an alternative so as to have each electro-absorption modulator receiving light from a circulator and transmitting modulated light to a next electro-absorption modulator via the circulator in order to better guide the light in a serial manner and which modification is a simple implementation of a known concept of a known first optical circulator 2 into a known optical data transmitter (100)  for its improvement and for optimization and which modification yields predictable results.   

Regarding claim 18, Lin fails to explicitly disclose the apparatus wherein each of the first and second electro-absorption modulators is configured to operate in reflection.
However, Suzuki discloses  
a first electro-absorption modulator is configured to operate in reflection (Fig 1, where a first electro-absorption modulator 4 is configured to operate in reflection (i.e. because of a mirror 7)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (100) as described in Lin, with the teachings of the first electro-absorption modulator 4 as described in Suzuki. The motivation being is that as shown a first electro-absorption modulator 4 can be configured to operate in reflection (i.e. because of a mirror 7) and one of ordinary skill in the art can implement this concept into the optical data transmitter (100) as described in Lin and have each of the first electro-absorption modulator (EAM 112-1) and the second electro-absorption modulator (EAM 112-2) being configured to operate in reflection (i.e. because of a mirror 7) i.e. as an alternative so as to have each electro-absorption modulator receiving light and  transmitting modulated light to a next electro-absorption modulator by using a mirror in order to better guide the light in a serial manner and which modification is a simple implementation of a known concept of a known first electro-absorption modulator 4 into a known optical data transmitter (100) for its improvement and for optimization and which modification yields predictable results.   
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Nakamura et al (US Pat 9806821) and more specifically Fig 3.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636